The following opinion was filed June 24, 1935 :
Per Curiam
(on motion for rehearing). On motion for rehearing it is argued that the court overlooked sec. 72.24, *568as amended by ch. 462, Laws of 1929, the material part of which is as follows :
“The words ‘the intestate laws of this state’ as used in this chapter shall be taken to include a husband’s right as tenant by the curtesy, the dower, homestead and other statutory rights of a widow, and any other rights acquired by contract in lieu of dower.”
It is urged that 'under the provisions of the section as amended, the amount due Rose Loughran Koeffler under the marriage-settlement contract is taxable. The difficulty with this argument is that it overlooks the fact that when this statute was amended in 1929, the contract was as to the respondent fully executed. The contemplated marriage had been entered into some six years before.
Under the decision of the United States supreme court, Coolidge v. Long, 282 U. S. 582, 51 Sup. Ct. 306, 75 L. Ed. 562, it was not subject to taxation under the act as amended.
Motion for rehearing is denied without costs.